The present application is being examined under the pre-AIA  first to invent provisions.
In the Information Disclosure Statements of February 1, 2021, two references were not considered because a concise explanation of the relevance (37 CFR § 1.98(a)(3); MPEP § 609.04(a)III) was not provided.
The disclosure is objected to because of the following informalities:  The status of the parent application should be updated at the beginning of the specification.  Appropriate correction is required.  The substitute specification of February 9, 2021, has been entered.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-3, 5-9, and 12-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Miller et al., WO 95/08135 A1.  Figure 5 illustrates a body 12 having an outer zone surrounding a non-circular aperture in the form of a circular portion 20 from which extend a plurality of cutouts 29 (paragraph bridging pages 4 and 5; page 6, lines 16-23; page 14, lines 24-33; page 19, claim 20), the non-circular aperture sized to increase depth of focus sufficiently to treat presbyopia (page 1, lines 10-11; paragraph bridging pages 3 and 4; page 9, line 4 et seq.) and the body adapted to substantially prevent transmission of light therethrough mainly because of the mask element 18 (page 4, lines 17-22; page 6, lines 1-14).  Regarding claim 7, the non-circular aperture is symmetrical relative to a plane perpendicular to the optical axis and bisecting the circumferential edge of the contact lens.  Regarding claims 8 and 17, the outer zone lacks holes (MPEP § 2125; paragraph bridging pages 9 and 10) and may be of polymeric material (page 3, lines 31-32; page 10, lines 15-16).  The further limitations of other claims are readily apparent (MPEP § 707) from the drawings and referenced passages in light of the above discussion.
Claims 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al., WO 95/08135 A1.  Official notice is taken that apertures off-centered relative to a contact lens central axis were well-known in the art at the time of the instant invention and would have been an obvious variant in order to accommodate pupils that are “off-center with respect to the curvature of the cornea” (paragraph bridging pages 8 and 9).
Claims 2-3, 5-7, 9-16, and 18-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Oksman et al, US 5,260,727.  Figure 4b depicts a circular aperture portion surrounded by a plurality of cutouts extending into a mask body adapted to substantially prevent transmission of light therethrough (column 4, lines 23-24, 31-32, and 51 et seq.), the circular portion and cutouts sized to increase depth of focus sufficiently to treat presbyopia (abstract; column 2, lines 1-2, 36, and 53).  Regarding claims 10-11 and 19-20, the device may be in the form of an intraocular lens (column 2, lines 35 and 49-52; column 3, lines 36-48).  The further limitations of other claims are evident from the drawing and cited passages.
Claims 8 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oksman et al, US 5,260,727.  Polymers were ubiquitous in the art at the time of the present invention and would have been immediately obvious to one of ordinary skill in the art in order to impart suitable material properties for the implanted lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774